DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 8, ¶2, filed on 08-18-2020, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Silvanus et al. (US-9,308,691), in view of Steingroever et al. (US-4,384,313), in view of Frank Maggiore (US-2017/0,335,271) as further evidenced by Wikipedia’s Article on Magnetometers (Magnetometer, 2015).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the detection device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Noting, claim 11 does have antecedent basis for “detection unit”
Claim 19 recites the limitation "the magnetic component" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Noting, claim 11 does have antecedent basis for “magnetizable component”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A.) Claim(s) 11-14, 19-20, & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Silvanus et al. (US-9,308,691, hereinafter Silvanus), in view of Steingroever et al. (US-4,384,313, hereinafter Steingroever), in view of Frank Maggiore (US-2017/0,335,271, hereinafter Maggiore) as further evidenced by Wikipedia’s Article on Magnetometers (Magnetometer, hereinafter WAOM)Regarding claim 11-13, 	
An additive manufacturing system, comprising: 
an apparatus configured to additively manufacture a three-dimensional object, 
the apparatus comprising an exposure device configured to solidify construction material by selectively exposing sequential layers of the construction material to an energy beam from the exposure device; 
a powder module comprising a carrying device and a powder chamber, 
the powder module having a magnetizable component defining at least a portion of the powder chamber or at least a portion of the carrying device; 
a demagnetization device, the demagnetization device comprising a demagnetization unit configured to generate a demagnetizing field to demagnetize the magnetizable component of the powder module; and 
a detection unit configured to detect magnetization of the magnetizable component of the powder module.
Wherein the detection device comprises a magnetometer
wherein the demagnetization unit is configured to generate an alternating magnetic field

 Silvanus teaches the following:
(Title) teaches that the invention disclosed is for a Device and method for producing a three dimensional object
(Col. 5, lines 10-16) teaches that the method disclosed is for producing a three dimensional object from a powdery material by means of selective solidification through the application of energy, the object is produced layer by layer in such a way that in each case a layer of the powdery material is applied and solidified on a working surface.
(Col. 6, lines 20-23) teaches that device 18 comprises a transfer device 36, with which the powdery material 14 can be transferred from a supply device 38, in which the powdery material 14 is stored, onto the working surface 16. Wherein the transfer device acts as applicant’s carrying device and the supply device acts as applicant’s powder chamber.
(Col. 2, lines 48-55) teaches that the transfer device with the deposited powdery material can be easily arranged preferably over the working surface and can be demagnetized or discharged, so that the powdery material falls in an advantageous manner directly on the desired positions on the working surface. 
(Col. 1, lines 59-66) teaches that the application device for applying the predefined, locally different amounts of powdery material onto the working surface comprises a transfer device, which can be magnetized and/or can be electrostatically charged and discharged and which is designed for transferring the powdery material to the working surface. Additionally, the application device also comprises a magnetizing and/or charging device for the purpose of magnetizing and/or electrostatically charging and discharging the transfer device. Noting, that the magnetizing device acts as applicants demagnetization unit, wherein the magnetizing device is understood to engage and disengage the magnetization applied to the transfer device. (Col. 4, lines 30-33) teaches that a control unit is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device.
Regarding claim 11-13, Silvanus is silent on the following limitation(s):
(e)’s limitation regarding the demagnetization unit generating a demagnetizing field, (f), (12a) & (13a)
It should be noted that Silvanus does mention implanting a magnetization device that can activate and inactive a charge applied to the transfer device, allowing for powder material to be deposited onto specific areas of the working surface, (Col. 1, lines 59-66). Additionally, (Col. 7, lines 4-11) teaches that the surface 58 of the transfer devices 36, shown in Fig. 2 to Fig. 4, has a plurality of magnetic heads 60 and/or charging points 62, 60 and/or the charging points 62 can be individually actuated by means of the magnetizing and/or charging device 40, so that the magnetization of the magnetic heads 60 can be changed; and/or each of the charging points 62 can be charged differently. However, the details in which the magnetization device functions are not present.  
Regarding Claim 11 & 13, in analogous art for a process implemented for demagnetizing components by utilizing alternating magnetic fields, Steingroever give details about implementing a demagnetizing field comprising of an alternating magnetic field, and in this regard Steingroever teaches the following:
 & 13a.) (Col. 1, lines 41-45) teaches that the invention disclosed is for a process that allows for the demagnetization of components that are exposed to the alternating magnetic field. (Col. 3, lines 6-15) teaches that the intensity of the demagnetizing field can be varied by varying the frequency of the demagnetizing field from a value from below its actual resonant frequency to a value above the resonant frequency.
 	Steingroever further suggests that the benefit of implementing a demagnetizing field provided by alternating magnetic field is it provides a means for control and tailoring the intensity of the demagnetizing field by modulating the frequency of the demagnetizing field, (Col. 1, lines 41-45).
 field provided by alternating magnetic field, as taught by Steingroever. Highlighting, implementation of a demagnetizing field provided by alternating magnetic field allows for control and tailoring the intensity of the demagnetizing field by modulating the frequency of the demagnetizing field.
Regarding claim 11-12, Silvanus/Steingroever are silent on the following limitation(s):
(f) & (12a)
It should be noted that Silvanus teaches that a control unit is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device, (Col. 4, lines 30-33). Preferably the control unit comprises a memory unit that has stored in an advantageous way a construction plan with the desired final contour of the three dimensional object. The construction plan can be stored, for example, in the form of 3D CAD data (Col. 4, lines 42-51). Wherein it is understood, that the control unit is programmed and optimized to function such that layers of powdered are repeatedly deposited and sintered by the movement of a transfer device and the regulation of the magnetic field applied to the transfer device’s surface utilized for transporting powder 
Regarding claim 11-12, in analogous art for a dispensing device configured to dispense a structural material to fabricate a three dimensional article, Maggiore gives details regarding implementing sensors in particular magnetometers in the material dispensing region, and in this regard Maggiore teaches the following: 
& 12a.) ([0045]) teaches that the dispensing device 10 may contain in the first dispensing element 12 a plurality of positional sensors 44 including but not limited to motion sensors, orientation sensors, gyroscopic sensors, environmental sensors, cameras, microscopic cameras, thermal cameras, depth sensors, ultrasound devices, magnetometers, accelerometers, proximity sensors, global positioning system (GPS) devices, internal measurement units (IMUs) and internal or external positioning sensors. ([0057]) teaches that the dispensing device comprising means for control that include a computer control board 114 that may contain a processing device, a memory storage device, and a wireless communications device. Highlighting evidence from WAOM (Abstract) that teaches magnetometers are measurement instruments used for two general purposes: to measure the magnetization of a magnetic material like a ferromagnet, or to measure the strength and, in some cases, the direction of the magnetic field at a point in space. Wherein it is understood that a measurement of magnetization associated with a magnetometer in the current arrangement may be a measurement of the activation / deactivation of the 
	
 	Maggiore further suggests that the benefit of implementing sensors in particular magnetometers on the dispensing device is it provides a means for determining the position and placement of the dispensing device, ([0045]). In addition, implementing a magnetometers on the dispensing device provides a means for scanning the workspace, the printing tray, and/or the three dimensional object prior to, during, and/or after printing. Wherein, these scans may be utilized to determine the structure or microstructures of the printed materials, ([0045]). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three dimensional articles which utilizes a transfer device that may be regulated from an 
Regarding claim 14, 	
A control device configured to control an operation of the demagnetization unit based at least in part on detection information from the detection unit, the detection information describing the magnetization of the magnetizable component of the powder module
Silvanus teaches the following:
(Col. 4, lines 30-33) teaches that there exists a control unit, it is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device. The construction plan can be stored, for example, in the form of 3D CAD data. Then the control unit can control in an advantageous way, as a function of the construction plan data stored in the memory unit, the motion device, the magnetizing and/or charging device, the solidifying device 
Regarding claim 19, 	
Wherein the magnetic component defines at least a portion of the powder chamber and/or at least a portion of the carrying device.
Silvanus teaches the following:
(Col. 2, lines 48-55) teaches that the transfer device with the deposited powdery material can be easily arranged preferably over the working surface and can be demagnetized or discharged, so that the powdery material falls in an advantageous manner directly on the desired positions on the working surface.

Regarding claim 20, Silvanus/Steingroever are silent on the following:
Wherein the demagnetization device comprises the detection unit.
It should be recalled that Silvanus teaches that the application device for applying the predefined, locally different amounts of powdery material onto the working surface comprises a transfer device, which can be magnetized and/or can be electrostatically charged and discharged and which is designed for transferring the powdery material to the working surface, (Col. 1, lines 59-66). Additionally, the application device also comprises a magnetizing and/or charging device for the purpose of magnetizing and/or electrostatically charging and discharging the transfer device. Noting, that the magnetizing device acts as applicants demagnetization unit, wherein the magnetizing device is understood to engage and disengage the magnetization applied to the transfer device. Furthermore, Silvanus teaches that a control unit is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device, (Col. 4, lines 30-33). Since each of the magnetic heads 60 and/or the charging points 62 can be actuated individually (Col. 7, lines 17-19). 
Regarding claim 20, in analogous art for a dispensing device configured to dispense a structural material to fabricate a three dimensional article, Maggiore gives details regarding implementing sensors in particular magnetometers in the material dispensing region, and in this regard Maggiore teaches the following: 
([0045]) teaches that the dispensing device 10 may contain in the first dispensing element 12 a plurality of positional sensors 44 including but not limited to motion sensors, orientation sensors, gyroscopic sensors, environmental sensors, cameras, microscopic cameras, thermal cameras, depth sensors, ultrasound devices, magnetometers, accelerometers, proximity sensors, global positioning system (GPS) devices, internal measurement units (IMUs) and internal or external positioning sensors. ([0057]) teaches that the dispensing device comprising means for control that include a computer control board 114 that may contain a processing device, a memory storage device, and a wireless communications device. Highlighting, that the case law for the rearrangement of parts can be applied for any discrepancy regarding the placement and arrangement of the demagnetization device. Wherein, In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Silvanus as modified above discloses the claimed invention except for the rearrangement of demagnetization device and detection unit into the same transfer unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the demagnetization device and detection unit, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the demagnetization device and detection unit into the same transfer unit for the purpose of implementing sensors in particular magnetometers on the dispensing device to provides a means for determining the position and placement of the dispensing device, in addition to providing a means for scanning the workspace, the printing tray, and/or the three dimensional object prior to, during, and/or after printing. Wherein, these scans may be utilized to determine the structure or microstructures of the printed materials, ([0045]).
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

Regarding claim 22,
An additive manufacturing system, comprising: 
An apparatus configured to additively manufacture a three-dimensional object, 
the apparatus comprising an exposure device configured to solidify construction material in a powder module by selectively exposing sequential layers of the construction material to an energy beam from the exposure device; 
a demagnetization unit configured to generate a demagnetizing field to demagnetize a magnetizable component of the powder module at least in part by exposing the magnetizable component to a demagnetizing field or an alternating 
Silvanus teaches the following:
(Title) teaches that the invention disclosed is for a Device and method for producing a three dimensional object
(Col. 5, lines 10-16) teaches that the method disclosed is for producing a three dimensional object from a powdery material by means of selective solidification through the application of energy, the object is produced layer by layer in such a way that in each case a layer of the powdery material is applied and solidified on a working surface.
(Col. 1, lines 59-66) teaches that the application device for applying the predefined, locally different amounts of powdery material onto the working surface comprises a transfer device, which can be magnetized and/or can be electrostatically charged and discharged and which is designed for transferring the powdery material to the working surface. Additionally, the application device also comprises a magnetizing and/or charging device for the purpose of magnetizing and/or electrostatically charging and discharging the transfer device. Noting, that the magnetizing device acts as applicants demagnetization unit, wherein the magnetizing device is understood to engage and disengage the magnetization applied to the transfer device. (Col. 4, lines 30-33) teaches that a control unit is provided for controlling the magnetizing and/or charging device 
Regarding claim 22, Silvanus is silent on the following limitation(s):
(c)’s limitation regarding the demagnetization unit generating a demagnetizing field.
It should be noted that Silvanus does mention implanting a magnetization device that can activate and inactive a charge applied to the transfer device, allowing for powder material to be deposited onto specific areas of the working surface, (Col. 1, lines 59-66). Additionally, (Col. 7, lines 4-11) teaches that the surface 58 of the transfer devices 36, shown in Fig. 2 to Fig. 4, has a plurality of magnetic heads 60 and/or charging points 62, which are depicted in Fig. 5. The magnetic heads 60 and/or the charging points 62 can be individually actuated by means of the magnetizing and/or charging device 40, so that the magnetization of the magnetic heads 60 can be changed; and/or each of the charging points 62 can be charged differently. However, the details in which the magnetization device functions are not present.  
Regarding Claim 22, in analogous art for a process implemented for demagnetizing components by utilizing alternating magnetic fields, Steingroever give details about implementing a demagnetizing field comprising of an alternating magnetic field, and in this regard Steingroever teaches the following:
(Col. 1, lines 41-45) teaches that the invention disclosed is for a process that allows for the demagnetization of components that are exposed to the 
 	Steingroever further suggests that the benefit of implementing a demagnetizing field provided by alternating magnetic field is it provides a means for control and tailoring the intensity of the demagnetizing field by modulating the frequency of the demagnetizing field, (Col. 1, lines 41-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three dimensional articles which utilizes a transfer device that may be regulated from an active to inactive magnetization and vice versa, via a magnetization device that can engage and disengage the magnetization of the transfer device for powder of Silvanus, by utilizing a demagnetizing field provided by alternating magnetic field, as taught by Steingroever. Highlighting, implementation of a demagnetizing field provided by alternating magnetic field allows for control and tailoring the intensity of the demagnetizing field by modulating the frequency of the demagnetizing field.

Regarding claim 23, 
A detection unit configured to detect magnetization of the magnetizable component of the powder module; and 
a control device configured to control an operation of the demagnetization unit based at least in part on detection information determined from the detection unit, the detection information describing the magnetization of the magnetizable component of the powder module.
Silvanus teaches the following:
(Col. 4, lines 30-33) teaches that there exists a control unit, it is provided for controlling the magnetizing and/or charging device and/or the motion device and/or the solidifying device. The construction plan can be stored, for example, in the form of 3D CAD data. Then the control unit can control in an advantageous way, as a function of the construction plan data stored in the memory unit, the motion device, the magnetizing and/or charging device, the solidifying device and/or the working surface, so that the three dimensional objects can be produced preferably according to the stored construction plan to apply a powdered material on a working surface. The applicator is provided with a transmission unit to apply locally different predetermined quantity of powdered material on working. (Col. 6, lines 36-41) teaches that the control unit 44 has a memory unit 46 that has stored a construction plan for the three dimensional object 12 to be produced in such a way that the control unit 44 can actuate the individual elements of the device 10 in such a way that the three dimensional object 12. Wherein it is understood, that the control unit is programmed and optimized to function such that layers of powdered are repeatedly deposited and sintered by the movement of a transfer device and the regulation of the magnetic 
Regarding Claim 23, Silvanus/Steingroever are silent on the following limitation(s)
(a)
Regarding claim 23, in analogous art for a dispensing device configured to dispense a structural material to fabricate a three dimensional article, Maggiore gives details regarding implementing sensors in particular magnetometers in the material dispensing region, and in this regard Maggiore teaches the following: 
([0045]) teaches that the dispensing device 10 may contain in the first dispensing element 12 a plurality of positional sensors 44 including but not limited to motion sensors, orientation sensors, gyroscopic sensors, environmental sensors, cameras, microscopic cameras, thermal cameras, depth sensors, ultrasound devices, magnetometers, accelerometers, proximity sensors, global positioning system (GPS) devices, internal measurement units (IMUs) and internal or external positioning sensors. ([0057]) teaches that the dispensing device comprising means for control that include a computer control board 114 that may contain a processing device, a memory storage device, and a wireless communications device. 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three dimensional articles which utilizes a transfer device that may be regulated from an active to inactive magnetization and visa versa, via a magnetization device that can engage and disengage the magnetization of the transfer device for powder of Silvanus as modified, by utilizing sensors in particular magnetometers on the dispensing device, as taught by Maggiore. Highlighting, implementation of sensors in particular magnetometers on the dispensing device allows for determining the position and placement of the dispensing device. In addition, implementing a magnetometers on the dispensing device allows for scanning the workspace, the printing tray, and/or the three dimensional object prior to, during, and/or after printing. Wherein, these scans may be utilized to determine the structure or microstructures of the printed materials
B.) Claim(s) 15-18, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Silvanus, in view of Steingroever, in view of Maggiore, as evidenced by WAOM, and in further view of Benyamin Buller et al. (US-2017/0,341,183, hereinafter Buller)
Regarding claim 15, Silvanus as modified is silent on the following:
a receiving room configured to receive the powder module comprising the magnetizable component to be demagnetized, wherein the demagnetization device is housed within the receiving room, and 
wherein an inert atmosphere is or can be formed in the receiving room.
Regarding claim 15, in analogous art for a three dimensional printing fabrication system that utilizes an energy beam to selectively expose sequential layers of the construction material and magnetic field detectors, give details regarding the exterior housing of the apparatus, and in this regard Buller teaches the following:
([0022]) teaches that the enclosure can comprise a chamber. ([0049)] teaches that the mechanism can comprise a component of the layer dispensing mechanism (e.g., recoater). The component can comprise a material dispensing mechanism, a leveling mechanism, or a material removal mechanism. {[0120]) teaches a description for (Fig. 6). Wherein the platform for moving the material into the chamber (607) can retreat, and advance from a separate chamber found at the bottom of the enclosure (611). 
([0022]} teaches that the enclosure can comprise a chamber, the chamber can be isolated from the ambient environment. The atmosphere in the chamber can 
 	Buller further suggests that the benefit of using an enclosure is it provides a means for controlling the atmosphere, wherein the atmosphere can be provided by providing an inert, dry, non-reactive gas (e.g., Ar) and/or by flowing the gas through the chamber, ([0149]). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three dimensional articles which utilizes a transfer device that may be regulated from an active to inactive magnetization and visa versa, via a magnetization device that can engage and disengage the magnetization of the transfer device for powder of Silvanus as modified, by utilizing a chamber configured to receive the powder in an inert atmosphere, as taught by Buller. Highlighting, utilization of a chamber allows for the atmosphere to be controlled via providing an inert, dry, non-reactive gas (e.g., Ar) and/or by flowing the gas through the chamber.
Regarding claim 16, Silvanus as modified is silent on the following:
A tunnel structure having at least one tunnel section through which the powder module can be moved.
Regarding claim 16, in analogous art as applied above in claim 15, Buller gives further details regarding the structure of the fabricating apparatus, and in this regard Buller teaches the following
([0022]) teaches that the enclosure can comprise a chamber. ([0120]) teaches a description for (Fig. 6), wherein the platform for moving the material into the chamber (607) can retreat, and advance from a separate chamber found and attached at the bottom of the enclosure (611). 
 	Buller further suggests that the benefit of using an enclosure with a tunnel structure is it provides a means for when using mixed gasses to establish an optimized atmosphere. Wherein the first gas with the relatively higher molecular weight or density can fill a region of the system where at least a fraction of the powder is stored. The second gas with the relatively lower molecular weight or density can fill a region of the system and/or apparatus (e.g., 604), allowing for a greater flexibility in controlling the build atmosphere, ([0143]-[0144]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three dimensional articles which utilizes a transfer device that may be regulated from an active to inactive magnetization and visa versa, via a magnetization device that can engage and disengage the magnetization of the transfer device for powder of Silvanus as modified, by utilizing a chamber constructed with a tunnel section, as taught by Buller. Highlighting, utilizing a tunnel section allows for a greater flexibility in controlling the build atmosphere.
Regarding claim 17, Silvanus as modified is silent on the following:

a first connecting section configured to connect the apparatus with the tunnel structure such that the powder module can be moved from the apparatus into the tunnel structure or from the tunnel structure into the apparatus, and/or
a second connecting section configured to connect the demagnetization device with the tunnel structure such that the powder module can be moved from the demagnetization device into the tunnel structure or from the tunnel structure into the demagnetization device.
Regarding claim 17, in analogous art as applied above in claim 15, Buller gives further details regarding the structure of the fabricating apparatus, and in this regard Buller teaches the following:
([0022]) teaches that the enclosure can comprise a chamber. ([0120]) teaches a description for (Fig. 6), wherein the platform for moving the material into the chamber (607) can retreat and advance from a separate chamber found and attached at the bottom of the enclosure (611). Wherein the meeting point and area between the two regions (607) & (611) acts as the connecting section.
Noting the first limitation has been addressed. Highlighting, that the second limitation is prescribed as and/or making this limitation optional. 
 	Buller further suggests that the benefit of using a connecting section for connecting the chamber and tunnel section while the powder can be moved between 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three dimensional articles which utilizes a transfer device that may be regulated from an active to inactive magnetization and visa versa, via a magnetization device that can engage and disengage the magnetization of the transfer device for powder of Silvanus as modified, by utilizing a connection section between the chamber and tunnel section in which the powder can move, as taught by Buller. Highlighting, the utilization of a connection section between the chamber and tunnel allows for adjustment of the three-dimensional printing according to the measuring.
Regarding claim 18, Silvanus as modified is silent on the following:
 A conveyor device configured to convey the powder module inside the tunnel structure, wherein the conveyor device comprises a first conveyor arranged or formed in the tunnel structure and/or 
a second conveyor arranged or formed on the powder module.
It should be noted that Silvanus teaches that the working surface is preferably lowered; and an additional layer of the powdery material is applied, (Col. 5, lines 32-34). 

([0010]) teaches a platform that accepts a material bed, wherein at least a portion of the material bed is used to form at least a portion of a three-dimensional object, wherein the material bed contacts the platform. ([0120]) teaches that one or more sensors and/or detectors may be embedded in any wail of the enclosure, in the mechanisms within or outside of the enclosure, in the elevator translating the platform (e.g., Fig. 6, 612). 
Noting the first limitation has been addressed. Highlighting, that the second limitation is prescribed as and/or making this limitation optional.
The same rejection rationale and analysis that was used previously for claim 18, can be applied here and should be referred to for this claim as well.
Regarding claim 21,
Wherein the powder chamber is configured to receive construction material to be solidified when additively manufacturing the three-dimensional object or to receive unsolidified construction material when additively manufacturing the three-dimensional object
 does mention implanting a magnetization device that can activate and inactive a charge applied to the transfer device, allowing for powder material to be deposited onto specific areas of the working surface, (Col. 1, lines 59-66). Wherein after depositing the material on the working surface, (Col. 5, lines 10-16) teaches that the method disclosed is for producing a three dimensional object from a powdery material by means of selective solidification through the application of energy, the object is produced layer by layer in such a way that in each case a layer of the powdery material is applied and solidified on a working surface.
Regarding claim 21, in analogous art as applied above in claim 15, Buller gives details regarding the powder dispensing and leveling mechanism, and in this regard Buller teaches the following:
([0022]) teaches that the enclosure can comprise a chamber. ([0120]) teaches a description for (Fig. 6), wherein the platform for moving the material into the chamber (607) can retreat and advance from a separate chamber found and attached at the bottom of the enclosure (611). ([0049], lines 5-10) teaches that the material dispensing mechanism (e.g., material dispenser) that can comprise an exit opening port through which the material exits the material dispensing mechanism and travels to the material bed. The component can comprise a material exit opening, a material entrance opening, a blade, or an air knife.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of manufacturing three dimensional articles which utilizes a transfer device that may be regulated from an active to inactive magnetization and visa versa, via a magnetization device that can engage and disengage the magnetization of the transfer device for powder of Silvanus as modified, by utilizing a platform for moving the material into and out of the chamber, as taught by Buller. Highlighting, the utilization of a platform for moving the material into and out of the chamber allows for employing a dispensing and leveling mechanism wherein a sensor can evaluate the planarity, or evaluate a roughness or a position of the exposed surface, as taught by Buller.
	                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wikipedia’s article on demagnetizing fields, (Demagnetizing fields, 2015) in analogous art for magnetic fields in particular a demagnetizing field, WADF give details about implementing a demagnetizing field, (Abstract) teaches that  field, also called the stray field (outside the magnet), is the magnetic field (H-field) generated by the magnetization in a magnet. Wherein the total magnetic field in a region containing magnets is the sum of the demagnetizing fields of the magnets plus the magnetic field of the magnets due to any free currents or displacement currents. The term demagnetizing field reflects its tendency to act on the magnetization so as to reduce the total magnetic moment (magnetic strength & orientation of a magnet). It gives rise to shape anisotropy (the dependency of magnetic properties on a preferred crystallographic direction) in ferromagnets with a single magnetic domain and to magnetic domains in larger ferromagnets. As such, it is understood that a demagnetizing field has the ability to reduce the total magnetic movement (magnetic strength & orientation of a magnet). In addition, a demagnetizing field has the ability to tailor the shape anisotropy of ferromagnets. Highlighting, implementation of demagnetizing field allows for the ability to control the total magnetic movement (magnetic strength & orientation of a magnet). In addition, a demagnetizing field has the ability to tailor and change the shape anisotropy of ferromagnets.
Josef Solnar (https://www.ptsndt.com/en/sale/demagnetisers/4112-demagnetization-coils/861-dzc-demagnetizing-coils, 2014) teaches demagnetizing coils that can provide a demagnetizing field by two means. Provided are examples of demagnetizing coils of alternating current (AC) and direct current (DC). Two demagnetization modes are available – interrupted or 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741